Citation Nr: 0918818	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1966 to March 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD, also claimed 
as bad dreams.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.  

The Board "must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
The Court has extended this principle "to include issues 
raised in all documents or oral testimony submitted prior to 
the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with anxiety disorder and nightmare disorder.  
However, the Veteran's complete psychiatric diagnosis remains 
unclear.  Furthermore, it remains unclear whether any of the 
Veteran's psychiatric disorders are related to service.  

The Veteran was diagnosed with anxiety disorder and nightmare 
disorder since he first filed his service connection claim 
for bad dreams in July 2004.  At the May 2005 VA examination, 
the Veteran was diagnosed with anxiety disorder and nightmare 
disorder.  The examiner opined that the Veteran clearly 
manifested many of the symptoms associated with PTSD, but did 
not meet full criteria.  The examiner stated that the Veteran 
may benefit from the trial of medication management.  He 
further opined that the Veteran would benefit from ongoing 
treatment in the PTSD clinic, including group psychotherapy.  

Treatment records from January 2005 to February 2006 note 
that the Veteran experienced difficulty falling asleep and 
staying asleep, was often bothered by thoughts and memories 
of his combat experience, often appeared irritable, and 
experienced episodes of hypervigilance.  At a January 2006 
general VA examination, PTSD was noted to be stable, although 
no prior diagnosis had been established.  

The Veteran's diagnosis remains unclear, because the VA 
examiner recommended that the Veteran continue treatment in 
PTSD clinic, but opined that the Veteran did not meet the 
criteria for a PTSD diagnosis.  Furthermore, the examiner 
diagnosed the Veteran with anxiety disorder and nightmare 
disorder, but provided no etiological opinion as to whether 
either of these diagnosis was incurred in or aggravated by 
service.  The Board, therefore, finds that an examination to 
determine the Veteran's current diagnosis as well as an 
etiological opinion as to the causes of any of the diagnosed 
psychiatric disabilities is necessary prior to final 
adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination to assess 
the nature, extent, etiology of any 
diagnosed psychiatric disorder.  The 
examiner shall review the claims folder 
and note that review in the examination 
report.  The examiner shall provide a 
diagnosis of the Veteran's mental 
disorders, if any.  If the examination 
results in a psychiatric diagnosis, the 
examiner should offer an opinion as to the 
etiology of that psychiatric disorder, to 
include whether it is at least as likely 
as not (50 percent probability or greater) 
is related to the Veteran's military 
service.  In the event the Veteran is 
diagnosed with PTSD, in view of the 
Veteran's documented history of being 
engaged combat, claimed stressors shall be 
presumed to have happened as the Veteran 
describes.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


